DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority document JP 2017-125319 filed on June 27, 2017 has been received and it is acknowledged.

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on April 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 1-13 are pending, with claim 13 withdrawn from consideration as being directed to a non-elected invention.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document 
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage filing under 37 USC 371 of the International Application No. PCT/JP2018/023306 filed on June 19, 2018, which claims foreign priority to the application JP 2017-125319 filed on June 27, 2017.
The disclosure is objected to because of the following informalities: the limitation “R3 is a C1-6 alkyl group or a C6-C10 aryl group” in par.0012 should read “R3 is a C1-6 alkylene group or a C6-C10 arylene group”.
Par.0057 should be amended to recite:
“wherein R3 is a C1-C6 alkylene group or a C6-C10 arylene group.
R3 is preferably a C1-C6 alkylene group. Examples of C1-C6 alkylene group include: methylene, ethylene, n-propylene, isopropylene, n-butylene, t-butylene, n-pentylene, isopentylene, and n-hexylene groups”.
This amendments are suggested because R3 is a divalent linking group.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation “R3 is a C1-6 alkyl group or a C6-C10 aryl group” should read “R3 is a C1-6 alkylene group or a C6-C10 arylene group”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the nitrile compound" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is not clear what is the joint inventor claiming as the invention in claim 5.
For the examination on the merits it is considered that claim 5 depends on claim 4.
Claim 10 recites the limitation "the separator" in claim 8.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is not clear what is the joint inventor claiming as the invention in claim 10.
For the examination on the merits it is considered that claim 10 depends on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. (US 2009/0111012).
With regard to claims 1 and 6, Shibuya et al. teach an electrolyte comprising ethylene carbonate, propylene carbonate, LiPF6 in a concentration of 1.8 mol/kg, and a copolymer including vinylidene fluoride (VdF) and hexafluoropropylene (Samples 13-16 in par.0133-0140 and par.0108).
Samples 17-20 show an electrolyte comprising LiPF6 in an amount of 1.9mol/kg (par.0141-0148).
Ethylene carbonate meets the limitations of claims 1 and 6 for “an ion dissociation accelerator” (see definition in par.0013 of the specification of the instant application).
LiPF6 is an alkali metal salt, and the concentration is within the range in claim 1.
A copolymer of vinylidene fluoride (VdF) and hexafluoropropylene meets the limitations of claim 1 for “a fluoropolymer”.
Therefore, the electrolytes in Samples 13-20 of Shibuya et al. are equivalents to the electrolyte compositions in claims 1 and 6 of the instant application.
With regard to claims 11 and 12, Shibuya et al. teach that the electrolyte is applied on both sides of the positive electrode and of the negative electrode (par.0109). Therefore, the electrodes of Shibuya et al. meet the limitations of claims 11 and 12.

Shibuya et al. further teach a secondary battery comprising the positive electrode and the negative electrode (par.0109, Samples 13-20 in par.0133-0148).

Claims 1, 3, 6-8, and 12 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiura et al. (US 2004/0202912)
With regard to claims 1, 6, and 7, Nishiura et al. teach an electrolyte comprising: the polymer B-5, LiF in amount of 3 mol/kg, and EC (ethylene carbonate) (Example 10 in Table 1, par.0121).
The polymer B-5 is represented by the formula:

    PNG
    media_image1.png
    90
    339
    media_image1.png
    Greyscale
, wherein p2=10, q2=10, r=10, s=0, and q2=8, par.0112). The polymer comprises ether bonds in the main chain, so it meets the limitations for a polyether.
LiF is an alkali metal salt. The amount of LiF is within the ranges in claims 1 and 7.
Ethylene carbonate meets the limitations of claims 1 and 6 for “an ion dissociation accelerator” (see definition in par.0013 of the specification of the instant application).

With regard to claim 3, the polymer B-5 meets the limitations for a polyether polymer comprising a structural unit derived from ethyleneoxide (the structural unit with the coefficient p2).
With regard to claims 8 and 12, Nishiura et al. teach a polymer electrolyte and a battery comprising the polymer electrolyte and electrodes comprising materials capable of releasing and occluding Li ions (par.0076-0078, par.0121).
The polymer electrolyte is equivalent to the electrolyte membrane in claim 8.
The battery meets the limitations of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2009/0111012).
With regard to claim 2, Shibuya et al. teach the electrolytes of Samples 13-16 which are equivalent to the electrolyte composition of claim 1 (see paragraph 10 above).
The electrolytes comprise LiPF6 (par.0133-0140), which does not meet the limitations of claim 2.
6 and LiN(CF3SO2)2 or LiN(C2F5SO2)2 are functionally equivalent as electrolyte salts (par.0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace LiPF6 with LiN(CF3SO2)2 or LiN(C2F5SO2)2 in the electrolytes of Samples 13-16 of Shibuya et al.
LiN(CF3SO2)2 is an alkali metal salt of formula (1) wherein M is Li, R1 and R2 are C1 fluoroalkyl groups.
LiN(C2F5SO2)2 is an alkali metal salt of formula (1) wherein M is Li, R1 and R2 are C2 fluoroalkyl groups.
With regard to claim 3, Shibuya et al. teach the electrolytes of Samples 13-16 which are equivalent to the electrolyte composition of claim 1 (see paragraph 10 above).
The electrolytes comprise copolymer including vinylidene fluoride (VdF) and hexafluoropropylene (par.0108), which does not meet the limitations of claim 3.
	However, Shibuya et al. teach that a copolymer including vinylidene fluoride (VdF) and hexafluoropropylene and polyethylene oxide are functionally equivalents as matrix polymer for the electrolyte (par.0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the copolymer including vinylidene fluoride (VdF) and hexafluoropropylene with polyethylene oxide in the electrolytes of Samples 13-16 of Shibuya et al.
Polyethylene oxide is a polyether polymer comprising structural units derived from ethylene oxide.

Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri et al. (“Ionic Conductivity in Relation to Ternary Phase Diagram of Poly(ethylene oxide), Succinonitrile, and Lithium Bis(trifluoromethane)sulonimide Blends”).
With regard to claim 1, Echeverri et al. teach blends comprising 50wt% LiTFSI and 50wt% of mixtures of PEO/SCN (last sentence in the right column, page 6075-first sentence left column, page 6076).
LiTFSI is lithium bis(trifluoromethane)sulfonamide (see Introduction on page 6068), and it is an alkali metal salt.
PEO is poly(ethylene oxide) (see Introduction on page 6068), and it is a polyether polymer.
SCN is succinonitrile (see Introduction on page 6068), and it is an ion dissociation accelerator, as defined in par.0051-0054 of the specification of the instant application.
1kg of blend comprising 50wt% of LiTFSI comprises 1.74 mol LiTFSI.
This amount is slightly outside the claimed range.
However, Echeverri et al. allows for concentrations of LiTFSI up to 80wt% of the blend (see area G in fig. 11 on page 6075 and fig.14 on page 6076), which are within the claimed range of above 1.8 mol/kg.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed to increase the amount of LiTFSI in the blend of LiTFSI, PEO, and SCN and obtain and blend with at least 1.8 mol/kg LiTFSI.

With regard to claim 2, LiTFSI is an alkali metal salt of formula (1) wherein M is Li, R1 and R2 are C1 fluoroalkyl groups.
With regard to claim 3, PEO is a polyether polymer comprising structural units derived from ethylene oxide.
With regard to claims 4 and 5, SN (succinonitrile) is a compound of formula (2) wherein R3 is a C2 alkylene group.
With regard to claims 8 and 12, Echeverri et al. teach that the blend is used for a free-standing lithium battery membrane (Abstract on page 6068).
The membrane meets the limitations of claim 8, and the lithium battery meets the limitations of claim 12.

Claims 1, 3, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US Patent 7,906,237) in view of Lee et al. (KR 10-2004-0000129, with attached machine translation).
With regard to claims 1 and 6, Adachi et al. teach an electrolytic solution comprising ethylene carbonate, propylene carbonate, and a salt of formula (6) in amount of 2 mol/kg (Example 3-11 in columns 19-20, and column 19, line 4-column 20, line 2).

    PNG
    media_image2.png
    72
    137
    media_image2.png
    Greyscale
(column 10, lines 10-15), and it meets the limitations of claim 1 for an “alkali metal salt”. The amount of salt is within the range in claim 1.
Ethylene carbonate meets the limitations of claims 1 and 6 for “an ion dissociation accelerator” (see definition in par.0013 of the specification of the instant application).
Adachi et al. fail to teach that the electrolytic solution comprises a polymer.
Lee et al. teach a lithium ion battery comprising an electrolyte including a non-aqueous solvent, a lithium salt, and a polymeric additive. The lithium ion battery has excellent swelling characteristics (abstract).
The addition of the polymeric additive to the electrolyte improves the swelling characteristics of the battery (third paragraph on page 4 of the attached translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a polymeric additive to the electrolyte of Adachi et al., in order to enhance the swelling characteristics of the battery.
Lee et al. further teach that the polymeric additive may be polymethyl methacrylate or polyethylene oxide (second paragraph on page 4 of the attached translation).
Therefore, the electrolyte of Adachi modified by Lee is equivalent to the electrolyte composition in claims 1 and 6.
With regard to claim 3, polyethylene oxide meets the claim limitations.

With regard to claims 8-10, Adachi et al. teach a separator impregnated with the electrolytic solution (column 18, line 20-column 20, line 5). This meets the limitations of claims 8 and 9 for an electrolyte membrane comprising a separator.
The separator is made of polypropylene (column 18, lines 64-65). Polypropylene is a porous film (column 8, lines 1-3), so it meets the limitations of claim 10 for “a polyolefin microporous membrane”.
With regard to claim 12, Adachi et al. teach a battery comprising the separator and the electrolytic solution (column 18, line 20-column 20, line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANCA EOFF/Primary Examiner, Art Unit 1722